       Case 4:19-cv-00906-Y Document 1 Filed 10/25/19                Page 1 of 5 PageID 1


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS


 TAMMY LAUIE HAMILTON DBA THE
 DESIGN STUDIO,               Civil Action No.: (REMOVAL)

         Plaintiff,

 vs.

 WESLEY CHRISTOPHER AND
 RECOVERY SOLUTIONS GROUP,
 LLC,

         Defendants.


                                NOTICE OF REMOVAL OF
                           CIVIL ACTION FROM STATE COURT

TO:     THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF TEXAS

        Defendants, WESLEY CHRISTOPHER (hereinafter “Christopher”) and RECOVERY

SOLUTIONS GROUP, LLC (hereinafter “RSG”), by and through their undersigned attorney,

respectfully represent as follows:

        1.      On or about September 17, 2019, Plaintiff, Tammy Laurie Hamilton, d/b/a The

Design Studio (hereinafter referred to as “Plaintiff”) filed a civil action petition against RSG and

co-defendant Wesley Christopher (“Christopher”) in the District Court of Tarrant County, Texas,

which was assigned the docket number 141-311273-19. A true copy of the Petition is attached

hereto as Exhibit “A”.

        2.      The Petition seeks, inter alia, damages for injuries allegedly arising from attempts

to collect a defaulted business loan incurred by Plaintiff. Plaintiff raises claims for common law

torts of unreasonable collections and intentional infliction of emotional distress. See Exhibit A.

                                                 1
      Case 4:19-cv-00906-Y Document 1 Filed 10/25/19                  Page 2 of 5 PageID 2


        3.     The District Courts of the United States have original jurisdiction over the above

entitled action pursuant to 28 U.S.C. § 1332(a), as it involves citizens of different States and the

amount in controversy is greater than $75,000.00.

        4.     Pursuant to 28 U.S.C. § 1441(a), any such civil action brought in a State court may

be removed, but only to the district court of the United States for the district and division embracing

the place where such action is pending.

        5.     Therefore, Christopher and RSG by this Motion seek removal to the United States

District Court for the Northern District of Texas, which embraces the location of the pending

Petition.

        6.     The Petition was served upon RSG at its headquarters in Milford, Delaware on or

about September 27, 2019. See Exhibit A.

        7.     As such, this notice is timely filed with this Court within thirty (30) days after

service of the Petition upon Defendant pursuant to 28 U.S.C. § 1446(b).

                                   DIVERSITY IS SATISFIED

        Defendants, RSG and Christopher, and Plaintiff are Citizens of Different States

        8.     The Petition alleges that Plaintiff resides in Tarrant County, Texas. Petition, ¶ 4.

        9.     The Petition alleges that defendant Christopher is a natural person who resides in

Delaware. Petition, ¶ 5.

        10.    The Petition further alleges that defendant RSG is a limited liability company

located in Delaware. Petition, ¶ 6.

        11.    Therefore, for purposes of diversity, RSG and Christopher are citizens of the State

of Delaware while Plaintiff is a citizen of the State of Texas; neither Christopher nor RSG is a

citizen of Texas. Petition, ¶¶ 4-6.

                                                  2
      Case 4:19-cv-00906-Y Document 1 Filed 10/25/19                 Page 3 of 5 PageID 3


                      The Amount in Controversy is Greater Than $75,000

       12.     “When a defendant seeks to remove on the basis of diversity jurisdiction, the federal

court ordinarily determines the amount in controversy based on the specific ‘good faith’ sum

demanded by the plaintiff in her state court petition. Ford v. UPS (Ohio), Civil Action No. 3:14-

CV-1872-D, 2014 U.S. Dist. LEXIS 116214, at *4-5 (N.D. Tex. Aug. 21, 2014) (citing 28 U.S.C.

§ 1446(c)(2); St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288, 58 S. Ct. 586, 82

L. Ed. 845 (1938)).

       13.     Here, while the Petition does not identify a sum specific which Plaintiff is

demanding, Plaintiff alleges that the amount in controversy is “$100,00.00 or less”. Petition, ¶ 34.

       14.     “[A]bsent a state statute or rule prohibiting plaintiffs from recovering more than

initially pleaded in their original complaint, plaintiffs must file a binding stipulation with their

complaint that they will not accept a sum of damages exceeding $75,000 to avoid federal diversity

jurisdiction.” Gates v. Allstate Tex. Lloyd's, 267 F. Supp. 3d 861, 871 (W.D. Tex. 2016) (citing De

Aguilar v. Boeing Co., 47 F.3d 1404, 1412 (5th Cir. 1995)).

       15.     In this instance, Plaintiff has made no such stipulation limiting the damages she

would accept to below $75,000.00. See, Exhibit A.

       15.     As such, the amount in controversy for jurisdiction pursuant to 28 U.S.C. § 1332

has been satisfied.

       16.     Defendant has attached an Index of Attachments to this notice itemizing Exhibits

A-D as required by 28 U.S.C. § 1446(a) and Local Rule 81 as follows:

       A.      A true and correct copy of all process, pleadings, and papers filed and served in this

               action as of the date of filing this Notice of Removal;

       B.      Notice of Removal to be filed in state court;

                                                 3
      Case 4:19-cv-00906-Y Document 1 Filed 10/25/19                Page 4 of 5 PageID 4


       C.      List of Parties and Attorneys; and

       D.      Declaration.

       WHEREFORE, Defendants, Wesley Christopher and Recovery Solutions Group, LLC,

respectfully request that the above entitled action be removed from the District Court of Tarrant

County, Texas and to the United States District Court for the Northern District of Texas.

                                              Respectfully submitted,
                                              MAURICE WUTSCHER LLP


                                              //s// Keith Wier
                                              Keith Wier; SBN: 21436100
                                              Fed. ID No. 7930
                                              6136 Frisco Square Blvd., Suite 400
                                              Frisco, TX 75034
                                              Telephone: (512) 949-5914
                                              Email: kwier@mauricewutscher.com

                                              ATTORNEY FOR DEFENDANTS,
                                              WESLEY CHRISTOPHER AND RECOVERY
                                              SOLUTIONS GROUP, LLC

                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 25th day of October, 2019, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification of such filing to
the following:

Robert “Chip” C. Lane
Joshua D. Gordon
The Lane law Firm, PLLC
6200 Savoy, Suite 1150
Houston, Texas 77036
Email: notifications@lanelaw.com;
joshuagordon@lanelaw.com


                                              //s// Keith Wier
                                              Keith Wier



                                                 4
      Case 4:19-cv-00906-Y Document 1 Filed 10/25/19                Page 5 of 5 PageID 5


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS


TAMMY LAUIE HAMILTON DBA THE
DESIGN STUDIO,               Civil Action No.: (REMOVAL)

        Plaintiff,

vs.

WESLEY CHRISTOPHER AND
RECOVERY SOLUTIONS GROUP,
LLC,

        Defendants.



                                 INDEX OF ATTACHMENTS

       A.      A true and correct copy of all process, pleadings, and papers filed and served in
               this action as of the date of filing this Notice of Removal;

       B.      Notice of Removal to be filed in state court;

       C.      List of Parties and Attorneys; and

       D.      Declaration.




                                                 5
